 

Exhibit 10.18

Entellus Medical, Inc.

Non-Employee Director Compensation Program

Effective December 7, 2016

This Entellus Medical, Inc. (the “Company”) Non-Employee Director Compensation
Program (this “Program”) for non-employee directors (the “Directors”) of the
board of directors of the Company (the “Board”) shall be effective on the date
set forth above (the “Effective Date”).  Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Entellus Medical, Inc.
2015 Incentive Award Plan (the “Plan”).

Cash Compensation

Effective upon the Effective Date, Directors will become entitled to receive
annual retainers in the following amounts, pro-rated for any partial year of
service:

 

Director:

 

$

35,000

 

Chairman:

 

$

40,000

 

Chair of Audit Committee:

 

$

20,000

 

Chair of Compensation Committee:

 

$

15,000

 

Chair of Nominating and Corporate Governance Committee:

 

$

10,000

 

Audit Committee Member (Non-Chair):

 

$

10,000

 

Compensation Committee Member (Non-Chair):

 

$

7,500

 

Nominating and Corporate Governance Committee (Non-Chair):

 

$

5,000

 

 

All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
thirty (30) days after the end of such quarter.

Equity Compensation

 

Initial Stock Option Grant:

Each Director who is initially elected or appointed to serve on the Board upon
or after the Effective Date is hereby granted an Option to purchase 7,500 Shares
under the Plan or any other applicable Company equity incentive plan
then-maintained by the Company (the “Initial Option”).  

The Initial Option is hereby granted on the date on which such Director is
initially elected or appointed to serve on the Board (the “Election Date”), and
shall vest with respect to 1/12th  of the Shares subject thereto on each
quarterly anniversary of the applicable Election Date occurring over the
three-year period immediately following the applicable Election Date, subject to
continued service through the applicable vesting date.  

 

 

 

OC\1897124.2

--------------------------------------------------------------------------------

 

 

Each Initial Option shall have an exercise price per Share equal to the Fair
Market Value of a Share on the applicable Election Date.

 

 

Initial Restricted Stock Unit Grant:

Each Director who is initially elected or appointed to serve on the Board upon
or after the Effective Date is hereby granted a Restricted Stock Unit of 3,750
Shares under the Plan or any other applicable Company equity incentive plan
then-maintained by the Company (the “Initial RSU”).  

The Initial RSU is hereby granted on the Election Date, and shall vest with
respect to one-third of the Shares subject thereto on the one-year, two-year and
three-year anniversary of the applicable Election Date, subject to continued
service through the applicable vesting date.  

 

 

Annual Stock Option Grant:

Each Director serving on the Board as of the date of each annual shareholder
meeting of the Company (each, an “Annual Meeting”) shall be granted an Option to
purchase 5,000 shares of Common Stock under the Plan or any other applicable
Company equity incentive plan then-maintained by the Company (the “Annual
Option”).  

The Annual Option will be granted on the date of the applicable Annual Meeting,
and will vest in full on the earlier to occur of (i) the first anniversary of
the date of grant and (ii) the date of the Annual Meeting immediately following
the date of grant, subject in each case to continued service through the
applicable vesting date.

Each Annual Option shall have an exercise price per Share equal to the Fair
Market Value of a Share on the date of the applicable Annual Meeting.

 

 

Annual Restricted Stock Unit Grant:

Each Director serving on the Board as of the date of each Annual Meeting shall
be granted a Restricted Stock Unit of 2,500 Shares under the Plan or any other
applicable Company equity incentive plan then-maintained by the Company (the
“Annual RSU”).  

The Annual RSU will be granted on the date of the applicable Annual Meeting, and
will vest in full on the earlier to occur of (i) the first anniversary of the
date of grant and (ii) the date of the Annual Meeting immediately following the
date of grant, subject in each case to continued service through the applicable
vesting date.  

 

 

 

 

OC\1897124.2

--------------------------------------------------------------------------------

 

Miscellaneous

Each Initial Option and each Annual Option shall be a Non-Qualified Stock Option
and shall have a maximum term of ten years from the applicable date of
grant.  All applicable terms of the Plan apply to this Program as if fully set
forth herein, and all grants of Options and Restricted Stock Units are hereby
subject in all respect to the terms of the Plan.  The grant of any Option or
Restricted Stock Unit under this Program shall be made solely by and subject to
the terms set forth in a written Award Agreement in a form approved by the Board
and duly executed by an executive officer of the Company.

Effectiveness, Amendment, Modification and Termination

This Program shall become effective upon the Effective Date.  This Program may
be amended, modified or terminated by the Board in the future at its sole
discretion.  No Director shall have any rights hereunder, except with respect to
any Options or Restricted Stock Units actually granted pursuant to the
Program.  

 

OC\1897124.2

 

 